Citation Nr: 0902112	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  04-44 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for colon 
diverticulitis.

2.  Whether new and material evidence was submitted to reopen 
a previously denied claim for entitlement to service 
connection for a nervous disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a lumbar spine 
disorder.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to a rating in excess of 10 percent disabling 
for residuals of a shell fragment wound to the left ankle.

7.  Entitlement to a compensable rating for schistosomiasis.

8.  Entitlement to a compensable rating for rectal polyps.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 2004 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in San Juan, 
the Commonwealth of Puerto Rico which denied all the issues 
on appeal.  The Board notes that the issues of entitlement to 
service-connection for colon diverticulitis, and for a left 
knee disorder were initially adjudicated as previously denied 
claims for which new and material evidence must be submitted 
to reopen.  The Board will be adjudicating these issues on a 
de novo basis and will discuss the reason for this in the 
Remand portion of this decision.  

The veteran is noted to have raised a claim for entitlement 
to service connection for post-traumatic stress disorder 
(PTSD) in a December 2004 VA form 9.  This matter has not 
been developed for appellate review and, accordingly, is 
referred to the RO for further consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal of the issues of entitlement to service connection 
for diverticulitis, whether new and material evidence has 
been received to reopen a previously denied claim for a 
nervous disorder, a left knee disorder, a lumbar spine 
disorder and all the increased rating issues is REMANDED to 
the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

The veteran's sinusitis condition first manifested many years 
after his separation from service and is unrelated to his 
period of service or to any aspect thereof.   


CONCLUSION OF LAW

A sinusitis condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA due process.  Pelegrini, 18 Vet. App. at 120.

In the present case, the veteran's claim on appeal was 
received in December 2003 and a duty to assist letter was 
sent in February 2004 prior to the May 2004 denial of this 
claim on the merits.  This letter provided initial notice of 
the provisions of the duty to assist as pertaining to 
entitlement to service connection, which included notice of 
the requirements to prevail on these types of claims, and of 
his and VA's respective duties.  The duty to assist letter, 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
The claim was readjudicated and a statement of the case was 
issued in November 2004.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no need for a 
VA examination in this instance where the records show no 
evidence of sinus problems in service, and none shown until 
many years after service, with no evidence of record 
suggesting a link between current sinus problems and service.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  However, 
since service connection is being denied for the sinusitis, 
the failure to send such a letter is harmless error.  For the 
above reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2008) (harmless error).

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303.  In addition, service-connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran's service treatment records are negative for any 
complaints or findings of sinus problems.  His October 1950 
preinduction examination revealed no abnormalities with 
nothing in his personal history of clinical significance.  
The bulk of his service treatment records address 
gastrointestinal complaints related to schistosomiasis 
infestation and rectal polyps, with no mention of any sinus 
complaints.  His December 1953 separation examination 
revealed normal nose/sinus findings.  

A March 1958 record of hospitalization notes a diagnosis of 
acute tonsillitis with no mention of sinus problems.  
Likewise an August 1959 neuropsychiatric examination report 
is negative for sinus complaints.

VA and private records and examination reports are negative 
for any findings or complaints of sinus problems up to 1989.  
Records from July 1989 are noted to show complaints of sinus 
problems with a history given by the veteran of nasoseptal 
surgery in 1950 and now having problems of "mouth 
breathing."  He had no allergic history and denied smoking.  
Physical examination revealed oropharynx hyperemic nares and 
patent canals.  The assessment was allergic rhinosinusitis 
with nasal polyps.  Sinus computed tomography (CT) findings 
from the same month revealed a soft tissue density in the 
inferior wall of the right maxillary which could represent a 
retention cyst.  A July 1990 record is noted to show 
complaints of fever, headaches and congestion and burning eye 
with an assessment of rule out viral syndrome.  He underwent 
chest X-rays the same month which gave an impression of 
chronic obstructive pulmonary disease (COPD), with no 
diagnosis made regarding the sinuses.   

The records and examinations thereafter are silent for any 
sinus problems until 2000, when a November 2000 VA problem 
list was noted to include a diagnosis of chronic maxillary 
sinusitis and chronic rhinitis.  A November 2001 assessment 
following a study was of nasal allergy.  An October 2003 
surgery clinic note is noted to include a diagnosis of 
chronic maxillary sinusitis dated from August 28, 2001.  A 
March 2004 computerized problem list again included a 
diagnosis of chronic maxillary sinusitis and chronic 
rhinitis.  VA examinations from March 2004 addressed the 
severity of scars and gastrointestinal complaints and 
revealed no pertinent findings regarding the sinusitis.  None 
of the records documenting sinusitis problems are noted to 
link these complaints to service, although the July 1989 
records are noted to include a history of sinusitis being 
treated in 1950.   

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for sinusitis.  The service treatment records are 
silent for any such condition being treated in service and 
there is also no medical evidence showing that the current 
problems with sinusitis are related to any event that took 
place in service.  The sinus symptoms were not shown to be 
manifested until 1989, several decades after the veteran left 
service in December 1953.  The Federal Circuit Court has held 
that such a lengthy lapse of time between the alleged events 
in service and the initial manifestation of the subsequently 
reported symptoms and/or treatment is a factor for 
consideration in deciding a service-connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

While there is a record from July 1987 giving a history of 
the veteran having undergone sinus surgery in 1950, this is 
based entirely on the medical history elicited from the 
veteran, and is unsupported by the service treatment records 
which make no mention of this surgery.  A transcription of a 
lay history is not transformed into competent evidence merely 
because the transcriber happens to be a medical professional.  
LaShore v. Brown, 8 Vet App 406 (1995).  

As the preponderance of the evidence is against service 
connection for chronic sinusitis, reasonable doubt does not 
apply in this case.  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for sinusitis is denied.  


REMAND

Upon review of the evidence the Board finds that further 
development is necessary to address evidentiary and due 
process concerns regarding the remaining issues on appeal.  

First, the veteran's most recent compensation and pension 
examinations to ascertain the severity of his shell fragment 
wound residuals of the left ankle, and symptoms of 
schistosomiasis and rectal polyps were performed nearly 5 
years ago in March 2004.  Given this lengthy passage of time, 
an attempt should be made to obtain evidence of current 
treatment for these conditions, and a reexamination to 
ascertain his current level of disability.

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2008).  

In regards to the issues of entitlement to service-connection 
for a colon diverticulitis, a nervous disorder and a left 
knee disorder, the Board notes that the RO adjudicated these 
claims in terms of whether new and material evidence was 
submitted to reopen previously denied claims.  The RO 
reopened the diverticulitis claim and denied it on the merits 
and declined to reopen the claims for a left knee disorder 
and nervous disorder.

The Board notes that service connection for colon 
diverticulitis and a left knee disorder was denied in a June 
1994 rating decision.  However, there is no evidence that the 
veteran was ever provided notice of this decision, thus it 
has remained open and pending since 1994.  These matters are 
to be adjudicated on a de novo basis.

In regards to the nervous disorder, while the RO denied 
service connection for a nervous disorder in a July 1997 
rating for which notice was provided, the Board notes that 
the notice provided by the RO in February 2004 is inadequate.  
The U.S. Court of Appeals for Veterans' Claims (Court) has 
indicated that notice regarding reopening of claims must 
include notice of the bases for the prior final denial of the 
claim, and the type of evidence that would be needed to 
reopen the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The February 2004 notice letter to the appellant does not 
include notice of the bases for the prior denial (July 1997) 
of his claim for service connection for a nervous disorder 
and in fact referred to an incorrect rating decision as the 
prior final decision.  Specifically it refers to a June 1994 
rating decision which did not adjudicate a nervous disorder 
claim as the prior final decision, but does not mention the 
July 1997 rating decision, nor the basis for the prior 
denial.  The notice also does not specifically discuss the 
full criteria for new and material evidence under 38 C.F.R. 
§ 3.156 (2008), but simply states that new and material 
evidence is evidence that has not been previously considered 
and is relevant to the issue of service connection.  No 
subsequent duty to assist letters addressing this matter are 
of record.  

The Board finds that further development is necessary to 
properly adjudicate all service-connection claims currently 
on appeal.  As per the claimed disorders of entitlement to a 
lumbar spine disorder and left knee disorder, the veteran has 
alleged service-connection for these disorders to include as 
secondary to his service-connected shell fragment wounds of 
the left ankle as stated in his December 2003 claim and June 
2004 notice of disagreement.  Likewise, these statements 
appear to allege secondary service connection for the 
diverticulitis as secondary to his service connected 
schistosomiasis and rectal polyps.  The RO in its May 2004 
rating decision and November 2004 statement of the case did 
not consider secondary service connection for these 
disorders.  Additionally, none of the medical opinions 
currently of record sufficiently address the question of 
whether the veteran has additional disability resulting from 
aggravation of non-service-connected disorders by his 
service-connected disorders of shell fragment wounds of the 
left ankle, schistosomiasis and rectal polyps.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that 38 C.F.R. § 
3.310(a) authorizes a grant of service connection not only 
for disability caused by a service-connected disability, but 
for the extent of additional disability resulting from 
aggravation of a nonservice-connected disability by a 
service-connected disability).

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The Court has held that the threshold for 
obtaining an examination is rather low.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with a generic notice pursuant to Dingess, supra.  
In light of the need to remand these matters for further 
development, additional notice should specifically address 
the issues on appeal.  

In addition, there has been a recent decision by the Court 
addressing increased rating claims, Vasquez-Flores v. Peake, 
22 Vet. Ap. 37, 2008, which points out that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the appellant a 
corrective notice, that explains (1) the 
information and evidence not of record 
needed to establish an effective date, if 
an increased rating is granted on appeal, 
as outlined by the Court in Dingess, 
supra, (2) that he can submit medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life, (3) 
generally, the criteria necessary for 
entitlement to a higher disability 
rating, (4) that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (5) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  Vazquez-
Flores, supra. 

(b) The AOJ must also send the veteran a 
corrective notice addressing the service 
connection claim, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted.  

In regards to the claim to reopen the 
previously denied claim for service 
connection for a nervous disorder, VA 
must send the appellant a corrective 
notice, that includes: an explanation as 
to the bases for the prior final denial 
of service connection for a nervous 
disorder in July 1997, and notice of the 
type of evidence that will substantiate a 
claim to reopen service connection for a 
nervous disorder.  Kent, supra. 

2.  The AOJ should again contact the 
veteran and ask that he identify all 
sources of treatment for all claimed 
disorders since 2004, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private or non-VA government treatment 
records are not successful, the AOJ 
should inform the veteran of the non-
response so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claims.  38 C.F.R. 
§ 3.159 (2008).

3.  Thereafter, following completion of 
the above, AOJ should also schedule the 
veteran for a VA orthopedic examination, 
by an appropriate specialist, to 
determine the nature and etiology of the 
veteran's claimed left knee and lumbar 
spine disabilities, to include as 
secondary to his service-connected left 
ankle shell fragment disability.  The 
examination should determine whether any 
left knee and lumbar spine disorder is 
due to or aggravated by the service-
connected left ankle shell fragment 
disability.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  The examiner is requested 
to review the pertinent medical records, 
examine the appellant and provide a 
written opinion as to the presence, 
etiology and onset of his left knee and 
lumbar spine disability.  Specifically, 
the examiner is requested to provide an 
opinion as to (1) the nature of the 
veteran's left knee and lumbar spine 
disability (2) whether it is at least as 
likely as not (at least a 50 percent 
chance) that any diagnosed left knee and 
lumbar spine disability is related to the 
veteran's service- connected left ankle 
disability and (3) whether it is at least 
as likely as not (at least a 50 percent 
chance) that the veteran's left ankle 
disability aggravated or contributed to 
or accelerated any left knee and/or 
lumbar spine disability beyond its 
natural progression.  If the appellant's 
left ankle disability aggravated or 
contributed to or accelerated any 
pathologic process of the left knee 
and/or lumbar spine disability, the 
examiner must state to what extent, given 
in terms of a percentage, did it so 
contribute as compared to the natural 
progress of the left knee and lumbar 
spine disability itself or as opposed to 
other possible contributing factors.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Following completion of the above, 
the AOJ should also schedule the veteran 
for a VA gastrointestinal examination, by 
an appropriate specialist, to determine 
the nature and etiology of the veteran's 
claimed colon diverticulitis to include 
as secondary to his service-connected 
schistosomiasis and rectal polyps. 

The examination should determine whether 
the colon diverticulitis is due to or 
aggravated by the service- connected 
schistosomiasis and rectal polyps.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
The examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
his diverticulitis. Specifically, the 
examiner is requested to provide an 
opinion as to (1) the nature of the 
veteran's colon diverticulitis (2) 
whether it is at least as likely as not 
(at least a 50 percent chance) that any 
diagnosed diverticulitis disability is 
related to the veteran's service- 
connected schistosomiasis and rectal 
polyps (3) whether it is at least as 
likely as not (at least a 50 percent 
chance) that the veteran's 
schistosomiasis and/or rectal polyps 
aggravated or contributed to or 
accelerated any colon diverticulitis 
beyond its natural progression.  If the 
appellant's schistosomiasis and/or rectal 
polyps aggravated or contributed to or 
accelerated any pathologic process of the 
colon diverticulitis, the examiner must 
state to what extent, given in terms of a 
percentage, did it so contribute as 
compared to the natural progress of the 
colon diverticulitis disability itself or 
as opposed to other possible contributing 
factors.  

The gastrointestinal disorders 
examination should also determine the 
nature and extent of his service-
connected residuals of schistosomiasis 
and rectal polyps.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings in 
accordance with the latest AMIE worksheet 
for rating disorders of the 
gastrointestinal system.  The examiner 
also should comment on the functional 
limitations caused by the veteran's 
service-connected residuals of 
schistosomiasis and rectal polyps..  It 
is requested that the examiner address 
the following questions:  (a) Whether 
there is impairment of sphincter control 
and if so, whether this results in 
leakage or involuntary bowel movements 
and the frequency and severity of such.  
(b) The nature and severity of all 
gastrointestinal disturbances associated 
with the residuals of schistosomiasis and 
rectal polyps.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

5.  The AOJ should also schedule the 
veteran for a VA examination, by an 
appropriate specialist, to address the 
severity of the veteran's service-
connected residuals of shrapnel wounds to 
the left ankle.  The claims file should 
be made available to the examiner for 
review of the pertinent evidence in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.  In doing so, the examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings in accordance with the latest 
AMIE worksheet for rating disorders of 
the skin, muscle injuries and ankles.  
The examiner should be provided with a 
copy of the rating criteria for disorders 
of the skin and muscle injuries of the 
ankles to assist in preparing a report 
addressing the nature and extent of the 
veteran's service-connected residuals of 
shrapnel wounds to the left ankle.  The 
examiner also should comment on the 
functional limitations caused by the 
veteran's service-connected left ankle 
disability.  It is requested that the 
examiner address the following questions:

(a) Does the service-connected residuals 
of shrapnel wounds to the left ankle 
cause weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity, or 
atrophy?  If the severity of these 
manifestations cannot be quantified, the 
examiner should so indicate.  
Specifically, the examiner must address 
the severity of painful motion from 
intermediate degrees to severe.  The 
examiner must note at what degree in the 
range of motion that pain is elicited as 
well as the severity of such pain.  

(b) Do the residuals of shrapnel wounds 
to the left ankle more closely resemble a 
mild, moderate, moderately severe or 
severe injury to the appropriate muscle 
group affecting the left ankle?  

(c) The examiner should comment on the 
nature and severity of the residual scar 
as per the AMIE criteria for rating scars 
other than the head, face and neck.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

6.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claims.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence 
received.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, to include consideration of 
38 C.F.R. § 3.310 (2006) in reference to 
the veteran's claims for service 
connection for a back disorder, left knee 
disorder and diverticulitis.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination without good cause 
may have adverse consequences on his claims.  38 C.F.R. § 
3.655 (2008).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


